Title: To George Washington from Brigadier General James Clinton, 30 June 1779
From: Clinton, James
To: Washington, George


        
          [Canajoharie, N.Y., 30 June 1779]
        
        Extract of a letter from General Clinton Dated Conojoharie.
        “Yours of the 27th instant, I just now received, I am unhappy to think, that any misunderstanding has happened with respect to the

quantity of provision, destined for the use of the detachment under my command.
        The instructions contained in your Excellency’s letters previous to your referring me for orders to General Sullivan were punctually obeyed. I had thrown into Fort Schuyler a Magazine of provision sufficient for 500 men until the 1st of January, and conceiving that I was to move very light—I omitted laying up any stores at Conojoharie, until I had received orders to move as I had collected a large quantity at Schenectady, where I had ordered one hundred boats to be in readiness, which I conceived would be sufficient to transport the necessary stores for the detachment. Of this, I advised General Sullivan whose directions by a particular order from Your Excellency I was to observe, requesting at the same time to know ‘what quantity of provision I was to take with me;[’] An answer to which I received the 13th instant a paragraph of which I shall transcribe for your Excellency’s satisfaction. ‘I am pleased to hear of your having collected such a quantity of provision at Schenectady, which with all the boats, I wish you to get across from Conojoharie to Lake Otsego, as soon as possible, in order to move down the Susquehannah to join us. I wish you to take all the troops, provisions and stores in your boats. There will be no necessity of your taking horses. The saddles you may take if you have room sufficient in the Boats; otherwise it will be of no great consequen⟨ce.⟩ I wish you to bring as much provision as possible.[’]
        “In consequence of the above directions, I found it necessary to augment the number of my boats, to two hundred and twenty, and as General Sullivan’s letter did not point out any precise quantity of provisions, I determined to take with me a sufficiency for three Months for two thousand men from the 15th instant, which from the consumption by Waggoners, Indians and volunteers, together with a failure in the Commissary of near 400 barrels will fall much short of the quantity at first proposed.”
      